DETAILED ACTION
This Office Action is in response to the amendment filed March 10, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riemsdijk (USP 3,572,143).
Referring to Figure 2, Riemsdijk teaches a drive force transmission device comprising: a first shaft (such as motor shaft 21) that is configured to rotate; a second shaft (12,14) that is also configured to rotate; an elastic member (16) that is connected at one end thereof to a circumference of the second shaft; and a fixed member (15) that is arranged separately from the first shaft and the second shaft, wherein: the elastic member is fixed at the other end thereof to the fixed member, the second shaft is applied with a force in a predetermined direction of rotation or in a direction opposite to .

Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kato (USP 6,000,298).
Referring to Figure 11, Kato teaches a drive force transmission device comprising: a first shaft (79) that is configured to rotate; a second shaft (75) that is also configured to rotate; an elastic member (12, Fig. 1) that is connected at one end thereof to a circumference of the second shaft (via components 5,-7, Fig. 1); and a fixed member (9,10, Fig. 1) that is arranged separately from the first shaft and the second shaft, wherein: the elastic member is fixed at the other end thereof to the fixed member, the second shaft is applied with a force in a predetermined direction of rotation or in a direction opposite to the direction of rotation via the elastic member, the force varies in strength in association with the rotation, the first shaft is connected to the second shaft (via 81), and wherein the first shaft is configured to receive a drive force and apply the drive force to the second shaft so as to rotate the second shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (USP 6,000,298) in view of Towne (USP 8,701,615).
Kato teaches the drive force transmission device being configured with means for controlling (15,16) a range of the force applied to the second shaft by the elastic member.  Towne teaches (Figure 7) a drive force transmission, the transmission having a processor (225); and a demand value acquiring unit in the form of a torque sensor (not shown but described in column 8, lines 20-26);15 the processor controls a range of the force applied to the shaft based on a torque value acquired by the demand value acquiring unit.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the transmission device of Kato with a processor programmed to acquire a demand value, as taught by Towne, motivation being to dynamically control the force applied to the second shaft based on a measured value. 

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive.

With respect to the prior art to Riemsdijk (USP 3,572,143), applicant’s arguments have been considered but are moot because the new ground of rejection. 
	In view of the foregoing, the claims stand rejected as described above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658